DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 2/16/2022 that has been entered wherein claims 1-14 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2004/0183083 A1) of record.
Regarding claim 1, Koo teaches a display device(Fig. 2B) comprising: 
a substrate(200); 
pixels(¶0038) disposed on the substrate(200), each of the pixels(¶0038) comprising at least one transistor(250, ¶0042) and a light-emitting element(260, ¶0038) electrically connected to the transistor(250, ¶0042) through a first contact hole(258, ¶0044) passing through an insulating layer(257, ¶0044);
a power line(246, ¶0043); 
an initialization power line(230, ¶0046), wherein: 
the light-emitting element(260, ¶0038) includes a first electrode(261, ¶0046) electrically connected to the transistor(250, ¶0042) through the first contact hole(258, ¶0044), 

 the initialization power line(230, ¶0046) is electrically connected to a source electrode(256a, ¶0044) or a drain electrode(256b, ¶0044) of the transistor(250, ¶0042) through a second contact hole(259, ¶0044) passing through the insulating layer(257, ¶0044).

The embodiment of Fig. 2b of Koo is silent in regards to the initialization power line(230, ¶0046) comprises a plurality of first conductive lines and a plurality of second conductive lines intersecting the plurality of first conductive lines.

The embodiment of Fig. 3a of Koo teaches the initialization power line(230, ¶0049) comprises a plurality of first conductive lines(vertical lines of 230, ¶0049)  and a plurality of second conductive lines(horizontal lines of 230, ¶0049) intersecting(at via hole 259) the plurality of first conductive lines(vertical lines of 230, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the initialization power line comprises a plurality of first conductive lines and a plurality of second conductive lines intersecting the plurality of first conductive lines, as taught by the embodiment of Fig. 3a of Koo, so that  the voltage drop across the initialization power line reduced with little loss thus ensuring each pixel in the matrix will receive the 

The limitation of a power line(246, ¶0043) configured to supply driving power to the light-emitting element(260, ¶0038) is a recitation how the product/device is being used. The structure as defined in Koo could be used in the manner claimed (i.e. the power line of Koo could be configured to supply driving power to the light-emitting element) and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

The limitation of an initialization power line(230, ¶0046) configured to supply initialization power to the pixels(¶0038) is a recitation how the product/device is being used. The structure as defined in Koo could be used in the manner claimed (i.e. the initialization power line of Koo could be configured to supply initialization power to the pixels) and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 2, Koo teaches the display device of claim 1, further comprising: 

a first interlayer insulating layer(251, ¶0041) disposed on the gate insulating layer(253, ¶0042); and 
a second interlayer insulating layer(255, ¶0040) disposed on the first interlayer insulating layer(251, ¶0041), 
wherein the insulating layer(257, ¶0044) is disposed on the second interlayer insulating layer(255, ¶0040).

Regarding claim 3, Koo teaches the display device of claim 2, wherein the transistor(250, ¶0042) comprises: 
an active pattern(252, ¶0042) disposed between the substrate(200) and the gate insulating layer(253, ¶0042); 
the source electrode(256a, ¶0044) and the drain electrode(256b, ¶0044) coupled to the active pattern(252, ¶0042); 
a gate electrode(254, ¶0042) disposed on the gate insulating layer(253, ¶0042) to correspond to the active pattern(252, ¶0042).

Regarding claim 4, Koo teaches the display device of claim 2. 

The embodiment of Fig. 2b of Koo is silent in regards the first conductive lines and the second conductive lines are electrically connected to each other.



Regarding claim 5, Koo teaches the display device of claim 4. The embodiment of Fig. 2b of Koo is silent in regards to the initialization power line(230, ¶0046) has a mesh form.

The embodiment of Fig. 3a of Koo teaches the initialization power line(230, ¶0049) has a mesh form(Fig. 3a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the initialization power line has a mesh form, as taught by the embodiment of Fig. 3a of Koo, so that  the voltage drop across the initialization power line reduced with little loss thus ensuring each pixel in the matrix will receive the same 

Regarding claim 6, Koo teaches the display device of claim 4. The embodiment of Fig. 2b of Koo is silent in regards to a single light-emitting element(260, ¶0038) is disposed in each area formed by intersection of the first conductive lines and the second conductive lines.

The embodiment of Fig. 3a of Koo teaches a single light-emitting element(260, ¶0038) is disposed in each area formed by intersection of the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive lines(horizontal lines of 230, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that a single light-emitting element is disposed in each area formed by intersection of the first conductive lines and the second conductive lines, as taught by the embodiment of Fig. 3a of Koo, so that the voltage drop across the initialization power line reduced with little loss thus ensuring each pixel in the matrix will receive the same power and the same voltage from the initialization power line and thus providing uniform luminance between the pixels(¶0049).
Regarding claim 7, Koo teaches the display device of claim 4, wherein the first electrode(261, ¶0046) and the initialization power line(230, ¶0046) are disposed on a same layer(257, ¶0044) and include a same conductive material(¶0046).

Regarding claim 8, Koo teaches the display device of claim 7, wherein the first electrode(261, ¶0046) and the initialization power line(230, ¶0046) are disposed on the insulating layer(257, ¶0044).

Regarding claim 9, Koo teaches the display device of claim 4, wherein: 
the initialization power line(230, ¶0046) further comprises a contact portion(230 within 259).

The embodiment of Fig. 2a of Koo is silent in regards to the initialization power line(230, ¶0046) further comprises a contact portion(230 within 259) extending from an intersection where one of the first conductive lines and one of the second conductive lines  intersects each other.

The embodiment of Fig. 3a of Koo teaches the initialization power line(230, ¶0046) further comprises a contact portion(230 within 259) extending from an intersection where one of the first conductive lines(vertical lines of 230, ¶0049)  and one of the second conductive lines(horizontal lines of 230, ¶0049) intersects each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the initialization power line further comprises a contact portion extending from an intersection where one of the first conductive lines and one of the second conductive 

Regarding claim 10, Koo teaches the display device of claim 9, wherein the contact portion(230 within 259) has a shape(tapered shape of via) protruding toward the first contact hole(258, ¶0044).

The embodiment of Fig. 2a of Koo is silent in regards the contact portion(230 within 259) has a shape protruding toward the first contact hole(258, ¶0044) located in each area formed by intersection of the first conductive lines and the second conductive lines.

The embodiment of Fig. 3a of Koo teaches a contact portion(230 within 259) has a shape protruding toward the first contact hole(258, ¶0044) located in each area formed by intersection of the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive lines(horizontal lines of 230, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the contact portion has a shape protruding toward the first contact hole located in each area formed by intersection of the first 

Regarding claim 11, Koo teaches the display device of claim 4, further comprising 
a scan lines(210, ¶0038) coupled to the pixels(¶0038) and disposed(¶0042) on the gate insulating layer(253, ¶0042); 
data lines(220, ¶0038) coupled to the pixels(¶0038) and disposed(¶0045) on the second interlayer insulating layer(255, ¶0040); 
wherein the power line(246, ¶0043) is disposed on the second interlayer insulating layer(255, ¶0040).

The limitation of a power line(246, ¶0043) configured to supply driving power to the light-emitting element(260, ¶0038) is a recitation how the product/device is being used. The structure as defined in Koo could be used in the manner claimed (i.e. the power line of Koo could be configured to supply driving power to the light-emitting element) and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2004/0183083 A1) in view of Kim et al.  (US 2014/0034923 A1), both of record.
Regarding claim 12, Koo teaches the display device of claim 11, but is silent in regards to the plurality of first conductive lines(vertical lines of 230, ¶0049) are extended in a direction oblique to the scan lines(210, ¶0038) and the data lines(220, ¶0038).

Kim teaches a display device(Fig. 2) wherein the plurality of first conductive lines(172, ¶0062) are extended in a direction oblique(oblique direction of 172 around T2) to the scan lines(121, ¶0062) and the data lines(171, ¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo, so that the plurality of first conductive lines are extended in a direction oblique to the scan lines and the data lines, as taught by Kim, in order to all the first conductive lines to be almost parallel to data line(¶0062) yet still retaining space for the switching TFT(Fig. 2).

Regarding claim 13, Koo teaches the display device of claim 12.  The embodiment of Fig. 2b of Koo is silent in regards to the first conductive lines and the second conductive lines are spaced apart from the first electrode(261, ¶0046) of the light-emitting element(260, ¶0038) of the each of the pixels(¶0038).



Regarding claim 14, Koo teaches the display device of claim 12. The embodiment of Fig. 2b of Koo is silent in regards to the first conductive lines and the second conductive lines bypass the first electrode(261, ¶0046) of the light-emitting element(260, ¶0038) of each of the pixels(¶0038).

The embodiment of Fig. 3a of Koo teaches the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive lines(horizontal lines of 230, ¶0049) bypass the first electrode(261, ¶0046) of the light-emitting element(260, ¶0038) of the each of the pixels(¶0038). It would have been obvious to one of ordinary skill in the art before .

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicants argue Koo fails to disclose at least the following feature recited in claim 1: wherein the initialization power line comprises a plurality of first conductive lines and a plurality of second conductive lines intersecting the plurality of first conductive lines. (Emphasis added). Accordingly, Applicants respectfully request withdrawal of the 35 U.S.C. § 102(a)(1) rejection of claim 1. Since claims 2 and 3 depend from claim 1 they should also be allowable for at least the same reasons supporting allowance of claim 1. Since none of the other prior art of record, whether taken alone or in any combination, discloses or suggests all the features of the claimed invention, Applicants respectfully submit that independent claim 1, and all the claims that depend therefrom, are allowable.



It is noted that the oblique geometry of the intersection of the plurality of first conductive lines, CP1 and plurality of second conductive lines, CP2 of instant application differs from that of the prior art. Applicants are encouraged to further define the initialization power line intersection relationship to other claimed elements in the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanda et al. (US 2008/0315068 A1). Teaches a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892